Citation Nr: 1140329	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a cardiac disability, to include Wolff-Parkinson White syndrome.


REPRESENTATION

Appellant represented by:	Monica D. Cliatt, Esquire 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served with the Air National Guard from November 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for Wolff-Parkinson White syndrome as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a May 2011 videoconference hearing at the VA Medical Center in Lebanon, Pennsylvania (VAMC Lebanon).  A transcript of the hearing has been associated with his claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has reported on several occasions and private treatment records reflect that he has received treatment for cardiac problems at VAMC Lebanon.  The September 2008 rating decision notes that the Veteran's VA treatment records were viewed online, however there are no such records associated with the claims file or among the Veteran's paperless records in the Virtual VA system.  A remand is necessary to obtain any such relevant records and associate them with the claims file.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

During the May 2011 hearing, the Veteran reported that he had received treatment for his cardiac disability at "Moffat Park Vascular Group" (Moffat) and that he was scheduled for an operation by that treatment provider.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any treatment records for cardiac problems from Moffat are directly relevant to the issue currently on appeal.  A remand is necessary to attempt to obtain any treatment records from that facility.

Furthermore, the evidence reflects that the Veteran served with the Air National Guard from November 1981 to February 1982, however it appears as if some or all of that service may have been active duty for training (ACDUTRA).  A remand is also necessary to verify the dates and nature of the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should attempt to verify the Veteran's periods of active duty service, ACDUTRA, and inactive duty training and obtain any associated service treatment or examination records.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a cardiac disability from VAMC Lebanon and from any other sufficiently identified VA facility.   

All efforts to obtain such records must be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

3.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for heart disease or disability at "Moffat Park Vascular Group."
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



